As our Organization enters the last quarter of this century, in its thirty-first year of activity, it will at least benefit from the enlightened and experienced direction of President Amerasinghe at a critical point in international affairs. I know the President is averse to compliments, but I have no doubt that his direction will stamp its mark on our work this year, and for this we need to congratulate ourselves as much as we congratulate him. His diplomatic pragmatism, perhaps more than ever before, is essential in our work if the United Nations is to maintain its credibility which is under attack from the cynics of the contemporary world. He has already established some precedents in the way he has expeditiously disposed of normally lengthy controversy. My delegation will encourage and help him to create even more, and to identify, that common harmony which exists in our discordant voices in the Assembly so as to maximize the quality of our output at this session, and so perhaps to start a new trend in the history of our Organization.
170.	The delegation of Malta wishes to place on record its appreciation of the dedicated and admirable way in which the thirtieth session of the General Assembly was led by Prime Minister Gaston Thorn of Luxembourg.
171.	A sad event reminded us only recently of our frailty and our universality. We joined in paying a tribute to a teacher, leader and statesman who majestically bestrode the international stage and left behind him a lasting contribution to the course of history. Chairman Mao Tsetung's voice is now silent, but his works will continue to inspire mankind for generations to Come.
172.	One of the major international events of the year under review was the Fifth Conference of Heads of State or Government of Non-Aligned Countries, held at Colombo. I will be dealing with some of the specific results of that Conference later in this statement, but I would not wish to miss this opportunity to express to the Prime Minister of Sri Lanka, Mrs, Bandaranaike, the gratitude and compli¬ments of my Government for the cordial hospitality and excellent organization extended to the ever-growing community of non-aligned countries, including the delegation of Malta.
173.	Mrs. Bandaranaike's moving and detailed statement [11th meeting] explaining the perspectives behind the decisions of the non-aligned summit should facilitate our work. Taking up so many of the items debated at the United Nations, countries coming from all regions and with different preoccupations have already ironed out divergencies to make common recommendations [A/31 /197]. The difficulties in arriving at such recommendations needs no stressing in this hall, and hence the recommendations cannot be lightly dismissed, for the reasons so eloquently advanced in Mrs. Bandaranaike's statement.
174.	The hectic pace of conference diplomacy rarely affords us the opportunity to collect our thoughts; however, every major organization needs to look introspectively to measure its performance at regular intervals. It is particularly appropriate for the United Nations to do so, since it represents nothing less than the aspirations of the international community in a period of change taking place with disconcerting rapidity. But our review should not be a mere ritual in which we pay a token tribute to the principles that inspire us. We have to look critically at our past performance and to see where we are going, and whether we cannot improve.
175.	Among the substantive issues, the most pressing problems, and the least encouraging results, are in the field of disarmament. Few will deny that our past approaches on this question call for reassessment. The shocking totals of wasted resources and destructive potential have been repeated so often that our senses are numbed. A dangerous fatalism seems to be creeping in. Technological advances out pace the static negotiating process; the strategist overwhelmed the negotiator; fear prevails over reason. The finest rhetoric cannot obscure the grim realities. The super-Powers seem to be mesmerized, unable to move away from the brink of the precipice. We find ourselves much worse off than we were when disarmament became a priority item. It is enough to mention that the conditions under which these admittedly complex negotiations are being held are such as to be considered unsatisfactory by two of the existing nuclear-weapon States. There appears to be no positive future in our present endeavors unless we broaden our approach and come to grips with the heart of the matter, rather than discuss numbers and the mega-tonnage of missiles. This might well be our last chance before a flash-point is reached.
176.	Malta in the past devoted much effort in trying to advance constructive approaches for promoting progress in global disarmament. For instance, my delegation suggested to the members of the Conference of the Committee on Disarmament that it might be advisable to consider the implications of the potential use of lasers for military purposes. The suggestion met with the usual disdainful delaying tactics and skepticism of the super-Powers. Yesterday it was reported that for the first time a laser beam was used experimentally to shoot down aircraft. Further implications are under consideration. I have no doubt the eventual weapons system will initially be labeled "bargaining chip". I have no doubt it will be deployed, developed and further refined. What I do doubt is whether, under present approaches, this and similar deadly products will become showpieces in a military museum when the proposed convention for the non-use of force sees the light of day in the age of detente.
177.	We remain attached to the goal of global disarmament, but we feel that the evident lack of progress indicates that we should concentrate more on pragmatic action, on concerted political approaches, in different regions of the world, designed to remove mistrust and eliminate pockets of tension and so gradually to reduce the perceived need for military confrontation by opposing forces.
178.	Malta's geographic situation in the center of the Mediterranean makes us particularly susceptible to the prevailing influences in our region. Our history is a microcosm of the major events that left an indelible mark in molding the region. We have taken a hard look at the past, and we are trying to penetrate the future. We have seen in the past the fratricidal division that gradually led to supremacy in the Euro-Mediterranean region passing into the hands of outside Powers. The majority of the countries in our region were drawn into the orbit of one or the other of the two dominant military blocs. Our most recent experience has been a number of smaller conflicts and the persistence of tense situations, together with a massive accumulation of armaments, which carry with them the danger of escalation into a world-wide conflict. I need hardly recall that a recent episode led to a world-wide nuclear alert. The super-Powers, engrossed in their unrelenting competition, seem to be too preoccupied to innovate, and are suspicious of change. Unfortunately, the best we can expect from them in future is more of the same, perhaps in more limited doses, or else one-sided initiatives which are foredoomed to failure.
179.	The present situation has been described starkly, as recently as 19 September, by the weekly German Tribune, which saw Europe as a pawn and bugbear in the Strategic Arms Limitation Talks between the two super-Powers. The relations between the two super-Powers fluctuate unpredictably; a decade of peaceful coexistence has not lessened military confrontation, and the Euro-Mediterranean countries are caught in this vicious circle. But this is neither the role nor the destiny of the region. Its restless genius chafes in this situation. The imagination of youth can neither understand its necessity nor condone its continuance. The politics of perpetual rivalry are obsolete. Movements for regional unity are gaining strength and are reaching out for one another. It is time for change; it is time to broaden our horizons. Change must come from within the region, and in a concerted manner, so as to provide a credible alternative.
180.	Against this background, Malta has been a foremost advocate of, and is striving actively to bring about, this change, and to stress new dimensions in the politics of our region-based on convergence of interests in the pursuit of a cause which all recognize as desirable: the cause of expanding regional co-operation, with economic progress, stability and peace as the objective. At every opportunity, against initial hesitation, we have made strenuous efforts to promote understanding between the countries on both shores of the Mediterranean. We are convinced that our region can have no lasting peace and can make no worth-while social and economic progress without first affirming its own identity, its own integrity and its real independence of the super-Powers. The potential in skill, technology and human and natural resources is immense and mutually complementary, and it can be merged into a powerful combination for peace and prosperity.
181.	A concerted approach has been lacking in the past, but a start has been made. In Malta's immediate subregion
the natural affinities between us and neighboring countries have been placed on a more enduring basis. Other countries are showing interest in a collective approach, and our new role in serving as a bridge for peace and progress among the peoples of the Mediterranean is gaining momentum.
182. The Conference on Security and co-operation in Europe was a unique opportunity to focus attention on the problems of the region, of which the Mediterranean is an essential component. The broad outlines of the potential for Euro-Mediterranean co-operation, supported by historical and statistical evidence, was the clarion call contributed by Malta to that Conference. We wanted to strengthen the muted dialog initiated in such a way as to increase mutual confidence and promote contacts at all levels and in all fields. Despite initial doubts and, at times, outright opposi¬tion, we persisted in our approach. The eventual result was the adoption of the Mediterranean declaration as part of the Helsinki Final Act. The declaration spelled out the intentions of the participating States "of maintaining and amplifying the contacts and dialogue as initiated by the [Conference} with the non-participating Mediterranean States to include all the States of the Mediterranean, with the purpose of contributing to peace, reducing armed forces in the region, strengthening security, lessening tensions in the region, and widening the scope of co-operation, ends in which all share a common interest, as well as with the purpose of defining further common objectives".9
183. The results of the Conference were hailed in this hall as a triumph of common sense and reason. That observation would apply if all the provisions of the Helsinki Final Act are put into practice. Malta naturally attaches particular importance to the provisions of the Mediterranean document. While we appreciate that time is required for its full implementation, we also recognize that it is incumbent on us to promote action. We shall therefore seek common action with our friends to monitor implementation and ensure progress. In one sector, Mediterranean States have already acted in concert. In order to protect the Mediterranean from pollution, Mediterranean States have accepted a regional convention and two protocols, and have established a regional center in Malta to combat oil-pollution effectively. But much more remains to be done, and the scope for co-operation is unlimited.
184. This stirring of inquietude, this yearning for change, is as natural as it is inevitable. It is also in the interests of international peace and security. It would be universally beneficial to harness the rich potential of a spontaneous, outward-looking, free association of Euro-Mediterranean States acting independently of and in friendly relations with the two super-Pawers and making its own contribution to world economic advancement and political stability. The benefits would be truly incalculable. It would at the very least eliminate the possibility of direct confrontation between the super-Powers in the most sensitive area of the world; it would relieve the super-Powers of burdens they may have felt it necessary to assume in the past, and thus perhaps enable them to make a more significant peaceful contribution in the transfer of technology and skill to developing countries. The possibility of a more lasting and genuine rapprochement between die super-Powers would also be greatly enhanced.
185.	We are pleased that at Colombo the non-aligned countries recognized this potential and therefore took up the matter. The Conference "urged the States Parties to the Conference on Security and Co-operation in Europe to proceed without delay to the full implementation of the Mediterranean document of the Helsinki Final Act" [see A/311197, annex 1, para. 26 (b)]. It also called on the non-aligned countries of the Mediterranean to "act in concert in accordance with the decisions and resolutions of the Non-Aligned Conferences, in order to remove all obstacles that prevent the conversion of the Mediterranean into a zone of peace and co-operation for the benefit of the countries concerned and in the interests of international peace and security" [ibid].
186.	Malta does not overlook or underestimate these obstacles. It is becoming increasingly urgent to tackle them collectively with vision and with vigor. In the Mediterranean, the lack of progress in Cyprus has maintained it as one area of insecurity. Malta has lent its support-at Commonwealth meetings, at the Council of Europe and at non-aligned conferences-to each and every effort that was made in an attempt to promote progress. Passion and resentment apparently have not yet sufficiently subsided. We stress once again that there are legitimate and peaceful means whereby the protection of human rights can be guaranteed. It is now a time for healing; division runs contrary to the interests of all the parties concerned and of the region; and the preoccupations of the two communities can be safeguarded in a peaceful solution which guarantees the independence, territorial integrity and sovereignty of Cyprus. The resolutions adopted by this Assembly and by the Security Council provide the basis for implementation, and procedural devices should not retard their implementation.
187.	A second enduring area of tension in the region, and one of the greatest single contributors to the turbulence in the Mediterranean, is the uneasy situation in the Middle East, now further inflamed by disturbances in Lebanon. The involvement of the major Powers in this issue, aggravated by the concentration of their naval forces in the Mediterranean is such that, despite their best intentions, the military and political confrontation has never decreased and remains a threat to international peace. The time has come, and is in fact long overdue, for a pragmatic and just approach which will lead to comprehensive progress. Here again my delegation has made its contribution in an attempt to identify the root-cause of the trouble, and to support a program of action to remedy the situation in an equitable manner, by peaceful means, in progressive stages, and at all times under the auspices of the United Nations. We recognize the right of all States in the region to exist within safe and recognized boundaries, internationally guaranteed if necessary. But we also realize that, against all obstacles, the Palestinian people are rightfully determined to change their present plight. The humiliation and suffering of the disinherited Palestinians can no longer remain on our conscience. We have to recognize their legitimate rights as a people to a homeland; only then can peace reign in that historic region.
188.	Further away from Malta's immediate vicinity-but none the lets urgent after years of neglect-comes the anguished cry of people unjustly oppressed by racist minorities. We have as consistently condemned apartheid as we have maintained support for the principle of majority rule. We note with appreciation that finally a political will to change the intolerable situation has apparently found expression. We will await with interest the reaction of the people most directly concerned. Nevertheless, we express the fervent hope that the required progress will be brought about without bloodshed and destruction, and that the horrors of Sharpeville and Soweto will not be repeated.
189.	The people of Viet Nam, Laos and Kampuchea have secured peace after their great sacrifices. It is regrettable, however, to note that, in the same area, a divided country, Korea, which yearns for peaceful unification and freedom from foreign interference, still has its objectives frustrated; attempts continue to be made to perpetuate the division of the country, and this to put further obstacles in the path of national unity. We reaffirm our position: the reunification of Korea should be achieved independently by the Korean people themselves, free from outside interference, by peaceful and democratic means.
190.	What I have stated above relates to some of the major political problems tfrat this Organization has inherited from the past and for which solutions elude us because of big-Power involvement, complicated by lavish arms supplies to client States.
191.	Yet we cannot but stress that where enlightened cooperation prevails, progress is recorded. Therefore, we express double satisfaction that one more country has joined the community of independent nations, whose membership in this Organization we were happy to co- sponsor. I extend a warm welcome to the delegation of the Republic of Seychelles and congratulations to the United Kingdom. I also express the hope that others waiting in the wings will not be denied, by arbitrary decisions, their proper place in the family of nations.
192.	As our President is well aware, since he shared the labour with us almost from the day the sea-bed item was introduced by the delegation of Malta in 1967," the far-reaching proposals which we then suggested are slowly but surely reaching a stage of maturity, and we now cannot delay much longer the crucial moment of decision: deliberately, and in full knowledge of its magnificent potential, we have to agree on the rules of conduct which will govern the activities of States in the marine environment including its subsoil beyond national jurisdiction.
193.	The fifth session of the Third United Nations Conference on the Law of the Sea ended without .the conclusions to which we have been aspiring for a number of year. It is understandable, in the circumstances, to give way to a mood of pessimism or, worse still, to resort to unilateral action. But we are embarked upon a Herculean effort from which there can be no turning back. The Conference must end successfully, since the alternative to agreement is too bleak to contemplate. It is with this faith in the work of the Conference, and in accordance with our foreign-policy objectives of becoming a center for harmony among nations that my Government has offered Malta as the site of the proposed international sea-bed authority when it is established by the Conference. This would be a fitting climax to our efforts, and a living symbol to the people of Malta, and to the world, that the idealism of a small country is seeking to promote international co-operation in a newly-emergent area of human endeavor was eventually crowned with success for the benefit of all, in accordance with the concept of the common heritage of mankind, to which my delegation gave birth and sustenance.
194.	The same universalist vision inspires my country as we consider the economic field. The existing international economic imbalance has increasingly become a subject of major concern both within the United Nations system and outside it. The problems concerning economic relations among States have now properly assumed their primary role in our discussions. Unfortunately, however, an appreciation of the hazards historically associated with the failure of established politico-economic forces to respect the legitimate demands of newly-emergent forces has not yet become a consciously recognized characteristic of the debate on the establishment of a new international economic order.
195.	The difficulties that industrially advanced societies are experiencing in promoting efficiency, in reducing unemployment and inflation, and in the acquisition of raw materials are not, and cannot be, disassociated from the insistence of developing countries on a sustained but accelerated growth in their lagging development processes. There is an interdependence in these modern phenomena that requires global solutions and mutual understanding.
196.	But this understanding, this deeper awareness, is still lacking in a majority of developed countries, and perhaps even in some developing countries. A different order of progress is required both in the dialog between rich and poor and in the co-operative undertakings among the nations of the third world.
197.	The dialog between rich and poor has suffered serious setbacks in the past 12 months. The minute achievement of the fourth session of UNCTAD cannot erase the realization that most of the initial expectations aroused by the seventh special session of the General Assembly have not been fulfilled. The stalemate at the Paris dialog is a further indication of dwindling hopes. On other fronts the results have been similarly disappointing. I will not give further details except to mention that the Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System has, ironically, almost transfigured itself into an appendage to the plethora of committees and sub-committees it was originally set up to restructure.
198.	Of course, if we strain the imagination, we can claim to identify microscopic signs of progress. We can indeed we must-derive some hope that the present dark clouds of hesitation are only temporarily obscuring the dawn of enlightenment and progress. This escapist tendency of squeezing optimism out of recalcitrant facts is, however, in itself an indication of the lack of deeper awareness of the nature of the problem confronting us. The needs of the present cannot be satisfied by vague consensus texts; they cannot be advanced by half-baked schemes arbitrarily injected in the middle of difficult negotiations; they cannot be suppressed by the imposition of negative attitudes, nor can they be deflected by the deployment of delaying or divisive tactics.
199.	The necessary progress can be achieved only when all rations approach the dialog well prepared, when attitudes become more open and sincere, and when the issues debated are more specific.
200.	The needs and demands of a majority of mankind have today converged on a common platform, based on justice and equity, which has certainly no parallel in the past. Hasty criticism of the iron-clad demands of the so-called automatic majority is therefore simply a further indication of a lack of awareness of the problem. The majority exists; it will continue its clamor for its legitimate claims to be satisfied. Any attempt to stem the tide of time or to diffuse its impact will only compound difficulties and prolong appalling inequity.
201.	Apart from the dialog between rich and poor we recognize the parallel need for a greater effort at collective self-reliance among the developing countries themselves. We have before us eloquent appeals by several leading statesmen from developing countries, including the most recent by the Prime Minister of Pakistan [see AI31I208], that call on the third world to develop a personality of its own, to devise a strategy for the future, and to mold appropriate institutions, to support this strategy. Malta supports this call for action. We have applied it in the past and will continue to do so. We have entered into agreements with several other developing countries on joint ventures in light industry and even in more sophisticated enterprises such as ship-building and civil aviation. We share the feeling that the latent energies which exist in the developing world, which have already manifested themselves on various fronts, should not be allowed to dissipate in uncoordinated and haphazard initiatives.
202,. Malta's support for the concepts and objectives of the new international economic order is unqualified. As a small island economy totally lacking in conventional natural resources, we uphold objectives which ensure respect for the rights of all States while acknowledging the special needs of particular categories of disadvantaged economies. For us the new economic order does not mean a simple reshuffle among the oligarchy of the powerful, but a new and durable structure based on justice and mutual respect.
203. As we face one conference after another, and the pressure of all that needs to be done on the meager resources we have available to deal with them, our spirits are bound to falter. Yet Malta, among the smallest countries in the world, has never flinched in the face of adversity. In the last few years we have done much in our region which constituted a veritable transformation of our former roles. We also believe firmly in the potential of this Organization; We know we can rely on the enthusiastic service of our distinguished Secretary-General and his staff, who are dedicated to promoting the ideals of this Organization. We seek only to move forward in peace. It is a simple, demanding and compelling task. It is also the common ideal of all peoples. We can have no other choice but to redouble our efforts with vision and determination, avoiding the errors of the past and searching for new avenues to peace.
